Citation Nr: 1014910	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-13 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than November 17, 
2003, for the grant of service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1970 to July 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, essentially reopened the claim of service connection 
for PTSD, and granted service connection for such disability, 
rated 50 percent, effective from July 28, 2004.  An April 
2007 statement of the case (SOC) readjudicated the matter, 
granting an earlier effective date of November 17, 2003 for 
the grant of service connection for PTSD (an April 2007 DRO 
decision implemented the grant, without discussion).  In 
September 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  

A December 2008 communication from the Veteran raises the 
matter of entitlement to an increased rating for PTSD.  Since 
this issue has not been developed for appellate review the 
Board does not have jurisdiction in the matter; it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed August 1998 rating decision denied service 
connection for PTSD; an unappealed September 2002 rating 
decision continued the denial; clear and unmistakable error 
(CUE) in the prior final rating decisions is not alleged.  

2.  After the September 2002 rating decision, the first 
communication from the Veteran evidencing an intent to reopen 
a claim of service connection for PTSD was received on 
November 17, 2003.  





CONCLUSION OF LAW

An effective date prior to November 17, 2003, is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 20.302, 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 SOC 
provided notice on the "downstream" issue of an earlier 
effective date of award, and readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  The Veteran has had ample 
opportunity to respond/supplement the record, and has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

All evidence relevant to the Veteran's claim, including his 
VA treatment records and Social Security Administration (SSA) 
records, has been secured.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

An unappealed August 1998 rating decision denied the 
Veteran's claim of service connection for PTSD; a September 
2002 rating decision continued the denial.  The September 
2002 rating decision is final and not subject to revision in 
the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
At the September 2009 Travel Board hearing, it was explained 
to the Veteran (as he appears to have not understood) that 
because there was a prior final rating decision in the 
matter, to establish entitlement to an effective date earlier 
than November 17, 2003 (the date of claim to reopen) for the 
grant of service connection for PTSD it would have to be 
shown that there was CUE in the September 2002 (and prior) 
final rating decisions.  CUE in the prior rating decisions 
has not been alleged; and the September 2002 and August 1998 
rating decisions are each a legal bar to an effective date 
prior to the dates of those decisions.  While the Veteran has 
expressed disagreement with the prior final determinations, 
there is no legal authority for the Board to set aside the 
finality of those decisions absent an allegation (and 
showing) of CUE in those decisions.  

What remains for consideration before the Board is whether 
following the September 2002 rating decision, and prior to 
November 17, 2003, there was any communication from the 
Veteran expressing an intent to reopen his claim and seek 
service connection for PTSD.  The earliest recorded 
expression of intent by the Veteran to seek service 
connection for PTSD after the September 2002 rating decision 
is the untimely filed Substantive Appeal received on November 
17, 2003 (which was interpreted as a claim to reopen).  See 
38 C.F.R. §§ 20.302, 20.1103.  There is nothing in the record 
to suggest that he did so.  

Under governing law, generally (with exceptions none of which 
are here applicable) the effective date of an award based on 
a reopened claim following a prior final denial of the claim 
cannot be earlier than the date of receipt of the claim to 
reopen.  There is no statutory authority that would allow VA 
to grant the Veteran an effective date earlier than November 
17, 2003 for the award of service connection for PTSD under 
the circumstances in this case, or for the reasons he has 
alleged.  

Accordingly, as a matter of law, the appeal seeking an 
effective date prior to November 17, 2003, for the grant of 
service connection for PTSD must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

ORDER

An effective date prior to November 17, 2003, for the grant 
of service connection for PTSD is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


